HAMILTON, Judge,
delivered the following opinion:
The motion to dismiss for lack of jurisdiction is now raised in these cases for the first time, the Attorney General appearing specially in order to object to the jurisdiction of the court, filing a plea for that purpose, and moving to vacate the summons and dismiss the complaint. While the pleading is therefore different from the Fajardo Sugar Company Case, the other points raised are the same, and the motion to dismiss for lack of jurisdiction is denied upon the ground set out in the opinion in that case.